Title: Henry Andrews to Thomas Jefferson, 7 February 1812
From: Andrews, Henry
To: Jefferson, Thomas


          
                  Sir 
                  Southington 
                     Febuary 7th 1813 1812, (State of Connecticutt)
          Prehaps you will be surprizd and no doubt condem the author of the following lines either as an impudent person or at least conclude him conducted by an overheated immginaton but Sir I beg you to pardon the intrusion and listen a moment to the solicitation of a youth who has through the malice of Enemies together Connected with the frailities of  inexperience too much to be regretted by the wise and good enlisted himself under the banners of Poverty—I can affirm solemly that I am concienciously free from any heinous crimes, but my own imprudent Conduct in dissappaton has in a manner withdrawn from me the Confidence and Esteem of those whom I once could respect as friends—
          My parents both died when I was quite young & I have at present no Relative living except an uncle—who whould I think restore me to his Confidence provided I could & would by a compleat refformation become worthy of his friendship—
          I wish Sir to procure some usefull employment whereby I may become usefull to Society and my Country for at present 
		  “hungry ruin has me in the wind”—What little Education I am possessd of I have obtaind in the mercantile business, however I would willingly except of any employment that my abillities would admit of or even enter into the Service of the United States army after a proper and suitable Education and endeavour to defend the rights and lyberty of my fellow Citizens as I think my age (being 22) (if not my Courage) would recommend—
          I consider you Sir as having been the Common father of my Country and therefore offer to trouble you. I should be Happy to have you find some employment for me either with yourself, or friends, but if not agreeable would beg you to pity my situation and favour me with advice or 
                   & information. I fully see the folly of my past conduct and sincerely pray for assistance from the aiding hand of a friend to snatch me from destruction & despair
          
          I shall remain in this place a sufficient time to recieve a line from you and beg you to Condecend to honour me in that respect
          I Subscribe myself—your Humble Servt
                  Henry Andrews
        